EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Porcelli on February 8, 2022.

The application has been amended as follows: 

	Claims
	1. (Currently Amended) A method for chipping production of a gear wheel, which is provided with double-helical teeth, the gear wheel having two opposing gear halves each having teeth, between every two teeth of  of the teeth of the gear halves is a tooth gap, the teeth of of the gear halves being configured to run counter to the teeth of the other gear half of the gear halves, in rising manner, wherein the gear halves are arranged offset from one another by an angle amount with reference to an axis of rotation of the gear wheel, so that [[a]]one tooth gap of the tooth gaps of one gear half of the gear halves is arranged adjacent to one tooth of the teeth of the other gear half of the gear halves, wherein a gear wheel blank is provided, on which the teeth provided on the gear wheel are produced by means of hobbing using a hobbing wheel, which, during the hobbing machining, the hobbing wheel continuously rotates about an axis of rotation of the hobbing wheel intersects the axis of rotation of the gear wheel at an axis intersection angle, wherein at the same time the hobbing wheel and the gear wheel are moved relative to one another in an axis direction aligned parallel to the axis of rotation of the gear wheel, and wherein, during the hobbing machining of the teeth of one gear half of the gear halves, the hobbing wheel reaches all the way into a first tooth gap of the tooth gaps of the other gear half, wherein the first tooth gap
	5. (Currently Amended) The method according to claim 1, characterized in that the angle amount by which the gear halves are arrange offset from one another corresponds to half of a width of the tooth gaps of the gear halves.
	Claims 1 and 5 have been amended so as to alleviate several indefinite issues.
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species A and B, as set forth in the Office action mailed on May 14, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of May 14, 2021 is fully withdrawn.  Claim 3, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner closest art, Gill (U.S. Patent Number 6,283,686) in view of Drummond (British Patent Number 544,323, cited in IDS), have been presented and discussed in the previous Office Action.
Drummond teaches that the teeth provided on the gear wheel are produced by means of hobbing using a hobbing wheel (figures 6 and 7, element G being the ‘gear wheel’ and element T being the ‘hobbing wheel’; page 2, lines 94 – 112), which during the hobbing machining, the hobbing wheel continuously rotates about an axis of rotation, which is disposed at a slant with reference to the axis of rotation of the gear wheel so that the axis of rotation of the hobbing wheel intersects the axis of rotation of the gear wheel at an axis intersection angle (figure 7, element 70 being the ‘axis intersection angle’; page 2, line 94 – page 3, line 21). However, Drummond does not teach that, during the hobbing machining, the hobbing wheel and the gear wheel are moved relative to one another in an axis direction aligned parallel to the axis of rotation of the gear wheel, and wherein during the hobbing machining of the teeth of one gear .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726